Citation Nr: 1134581	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an extraschedular evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, October 1990 to July 1991, and from December 2003 to March 2005.  He also served with the United States Army Reserves and retired in March 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective March 2, 2005.  By subsequent rating decisions, the RO increased the Veteran's disability rating for the service-connected PTSD to 70 percent disabling, effective March 2, 2005.  

This case previously came before the Board in August 2009, at which time it denied entitlement to an initial schedular disability rating in excess of 70 percent for PTSD.  At the time, the Board raised the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, because the Veteran and the evidence of record reasonably raised the question of whether he was unemployable due to the PTSD disability for which an increased rating was sought, the issue of whether a TDIU was warranted as a result of the PTSD was part and parcel with the increased rating claim.  Id.  Additionally, the Board determined that, there was evidence indicating that the Veteran would retire early from the school system because his service-connected PTSD.  Accordingly, the Board found that a referral of the PTSD claim to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating was warranted.  38 C.F.R. § 3.321(b)(1).  Accordingly, in August 2009 the Board remanded the claims for additional development.   

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in April 2009.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  Reportedly, he opted for an early retirement after 26 years as a teacher because symptomatology related to the service-connected PTSD interfered with his ability to perform his work duties.  As previously noted in the introduction of this decision, the Veteran's PTSD is currently rated 70 percent disabling.  

Initially, the Board notes that during the pendency of this appeal, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA) due to inability to work as a result of his PTSD.  He submitted an October 2009 letter from the SSA that noted the Veteran was being awarded disability benefits effective December 2009.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO/AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Next, the Board notes that this appeal has been ongoing for several years.  The record shows that the Veteran was last afforded a VA psychiatric examination in June 2008, approximately three years ago.  As such, the Board finds that reexamination is needed to determine the current severity of the Veteran's service-connected PTSD, insofar as assessing the impact on his employability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the CAVC determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Finally, the Board notes that the Veteran receives treatment for his PTSD through the Lexington, Kentucky, VA Medical Center (VAMC).  The claims folder contains outpatient treatment records from the Lexington VAMC for the Veteran dated through February 2010.  On remand, any VA treatment records dated from February 2010 to the present should be obtained for consideration in the Veteran's appeal.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  

2.  Obtain and associate with the claims file all medical records from the Lexington, Kentucky, VAMC, dated from February 2010 to the present.  All attempts to secure those records should be documented in the claims folder.

3.  Ascertain whether the Veteran is in receipt of SSA disability benefits due to his PTSD.  If so, any determination pertinent to his claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After completing the requested development in paragraphs #1, #2, and #3, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, without consideration of any nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner is asked comment on the following evidence: the VA examination dated in June 2008; and witness statements from the Veteran, the Veteran's spouse, family members, co-workers, and the June 2009 statement from his previous employer regarding the circumstances of the Veteran's retirement.  

If the Veteran's service-connected psychiatric disorder does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report.

5.  Schedule the Veteran for the appropriate VA examination to ascertain if his service-connected rotator cuff tendonitis of the right shoulder, residuals of a fracture of the left calcaneus with plantar fasciitis, and tinnitus render him unemployable.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


